—In an action to recover damages for medical malpractice, Bernard Duhan, P. C., former counsel for the infant plaintiff Angel Garcia, appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated December 3, 1997, which denied its motion, in effect, to modify an infant compromise order dated October 24, 1994, by increasing the counsel fee awarded to him in that order.
Ordered that the order is affirmed, with costs.
Under the circumstances, the counsel fees awarded were *347suitable compensation for the services rendered on behalf of the infant plaintiff (see, Judiciary Law § 474; see also, Banks v Lindenbaum, 201 AD2d 523; Milano v Cornwall Hosp., 160 AD2d 782; cf., Muzroll v Wilson, 173 AD2d 447; Alster v Martinique Leasing Corp., 59 AD2d 930). O’Brien, J. P., Friedmann, Florio and McGinity, JJ., concur.